UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7529



BILLY JOE PELFREY,

                                              Plaintiff - Appellant,

          versus


D. CASTLE, Officer, Badge #175HPD,

                                              Defendant - Appellee,

          and


CITY OF HUNTINGTON POLICE DEPARTMENT; CITY OF
HUNTINGTON CITY HALL; LEE BLACK, Chief of
Police,

                                                         Defendants.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Huntington. Robert C. Chambers, District
Judge. (CA-98-450-3)


Submitted:   April 27, 2000                   Decided:   May 2, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.
Billy Joe Pelfrey, Appellant Pro Se. Robert Carter Elkins, Laura
L. Gray, CAMPBELL, WOODS, BAGLEY, EMERSON, MCNEER & HERNDON, Hunt-
ington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Billy Joe Pelfrey appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Pelfrey v. Castle, No. CA-98-450-3 (S.D.W. Va. Sept. 23, 1999). We

further deny Pelfrey’s motion for the appointment of counsel.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2